DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation in part of U.S. application No. 16/700,764, filed on 12/02/2019, now US patent No. 11,139,644.  

Information Disclosure Statement
The IDS filed on 10/01/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 05/18/2022 is acceptable.

Claim Objections
Claim 15 is objected to because of the following informalities: in the claim 15, in line 2, “wherein the washer is electrically-conductive…” should correct as – wherein a washer is electrically-conductive…--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 5 of U.S. Patent No. 11,139,644. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, The [US 11,139,644] disclose all features of a passive-intermodulation-mitigating mounting assembly for a utility or communications fixture, the mounting assembly comprising (lines 1-3, claim 1 of the US 11,139,644):
a first bracket defining a first through hole and including a mounting plate extending from the first bracket, wherein the mounting plate is configured to support an antenna or a radio and the first bracket is electrically-conductive (claim 1, lines 4-8);
a second bracket defining a second through hole, wherein the second bracket is electrically-conductive (claim 1, lines 9-10);
a fastener configured to extend through the first through hole and the second through hole to couple the first bracket with the second bracket to attach the mounting assembly to the fixture, wherein the fastener is electrically-conductive (claim 1, lines 11-15); and
a dielectric first ring (a dielectric bushing has a ring structure) configured for alignment (when the bushing member is inserted into the first through hole that is provide alignment function with the first through hole) with the first through hole or the second through hole to help physically and electrically isolate the electrically-conductive fastener from the electrically-conductive first bracket or the electrically-conductive second bracket such that dielectric isolation provided by the dielectric first ring helps inhibit the passive intermodulation of the mounting assembly by interrupting electrical conductivity from the fastener to the electrically-conductive first bracket or the electrically- conductive second bracket through which the fastener extends, in a physically and electrically isolated manner via the dielectric first ring, through at least one of the first through hole or the second through hole (claim 1, lines 16-29).
	These features as claimed are disclosed in the claim 1 of the US patent No. 11,139,644.
Regarding claim 5, The [US 11,139,644] discloses wherein the dielectric first ring projects from a face of the first bracket or the second bracket (claim 4, lines 1-3).
This feature as claimed is disclosed in the claim 4 of the US patent No. 11,139,644.
Regarding claim 7, The [US 11,139,644] disclose wherein the dielectric material includes a polymeric material (claim 5, lines 1-3).
This feature as claimed is disclosed in the claim 5 of the US patent No. 11,139,644.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaistha et al. [US 2020/0185827].
Regarding claim 1, Kaistha et al., disclose a passive-intermodulation-mitigating mounting assembly (200, figures 1-7) for a utility or communications fixture (150, figures 4 and 7), the mounting assembly comprising:
a first bracket (122, figures 1-4) defining a first through hole (126f, figures 1-4) and including a mounting plate (extended portion connects a mounting plate 110, figures 1-4) extending from the first bracket, wherein the mounting plate is configured to support an antenna or a radio (110, figures 1 and 3-4, paragraph 0031) and the first bracket is electrically-conductive (paragraph 0035);
a second bracket (124, figures 1-4) defining a second through hole (126r, figures 1-4), wherein the second bracket is electrically-conductive (paragraph 0035);
a fastener (132, figures 1-4) configured to extend through the first through hole and the second through hole to couple the first bracket with the second bracket to attach the mounting assembly to the fixture (figures 1-4), wherein the fastener is electrically-conductive (“the metal-to-metal conventionally interfaces between the metallic bolts, paragraph 0040, line 3); and
a dielectric first ring (170’/172’, figures 6A-6C) configured for alignment with the first through hole or the second through hole (figures 6B-6C) or to help physically and electrically isolate the electrically-conductive fastener from the electrically-conductive first bracket or the electrically-conductive second bracket such that dielectric isolation provided by the dielectric first ring helps inhibit the passive intermodulation of the mounting assembly by interrupting electrical conductivity from the fastener to the electrically-conductive first bracket or the electrically- conductive second bracket through which the fastener extends, in a physically and electrically isolated manner via the dielectric first ring, through at least one of the first through hole or the second through hole (isolation fastener 170’/172’ are formed of a polymer material, figures 6B-6C, paragraphs 0051-0052).
Regarding claim 2, Kaistha et al., disclose wherein the dielectric first ring (172’, figures 6B-6C) is sized and shaped for insertion into the first through hole or the second through hole (126r, figures 6B-6C).
Regarding claim 3, Kaistha et al., disclose wherein the dielectric first ring (172’, figures 6B-6C) is configured to project from a face of the first bracket or the second bracket (174a, figures 6B-6C).
Regarding claim 4, Kaistha et al., disclose wherein the dielectric first ring includes:
a first portion (172’, figures 6A-6C) sized and shaped for insertion into the first through hole or the second through hole (126r, figures 6A-6C);
a second portion (174a, figures 6A-6C) extending outward radially from the first portion, wherein the second portion is configured to project from the face of the first bracket or the second bracket (124, figures 6B-6C).
Regarding claim 5, Kaistha et al., disclose wherein the dielectric first ring projects from a face of the first bracket or the second bracket (170’, figures 6A-6C).
Regarding claim 6, Kaistha et al., disclose wherein the fastener is a bolt (132, figures 1-4 and 6A-6C) and further comprising a washer (134, figures 1-4 and 6A-6C), wherein the dielectric first ring interrupts electrical conductivity from the bolt and the washer to the electrically-conductive first bracket or the electrically- conductive second bracket (paragraph 0051-0053).
Regarding claim 7, Kaistha et al., disclose wherein the dielectric material includes a polymeric material (paragraph 0052).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-15, 16-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaistha et al. [US 2020/0185827].
Regarding claim 8, Kaistha et al., disclose the claimed invention except for wherein the dielectric material has a durometer within a range of approximately 60D to approximately 90D.
	The dielectric material having a durometer within a range of approximately 60D to approximately 90D would depend on a size, shape, hardness and other material to design by a manufacture.
	It would have been to one of ordinary skill in the art at the time the invention was made to use a specific dielectric material to make a dielectric ring which has a durometer within a range of 60D-90D, to use in the mounting assembly of Kaistha et al., for the purpose of providing more stability and/or harder isolation. 
It would have been an obvious matter of design choice to use an inner ring having a durometer within a range of approximately 60D to approximately 90D, in the mounting assembly of Kaistha et al., a since such a modification would have involved the use of an inner ring having a durometer within a range 60D-90D, a hardness of the component material and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S. Ct. at 1740, 82 USPQ2d).
Regarding claim 9, Kaistha et al., disclose a passive-intermodulation-mitigating mounting assembly (200, figures 1-7) for a utility or communications fixture (150, figures 4 and 7), the mounting assembly comprising:
a first bracket (122, figures 1-4) defining a first through hole (126f, figures 1-4) and including a mounting plate (extended portion connects a mounting plate 110, figures 1-4) extending from the first bracket, wherein the mounting plate is configured to support an antenna or a radio (110, figures 1 and 3-4, paragraph 0031) and the first bracket is electrically-conductive (paragraph 0035);
a first fastener (132, figures 1 and 3) configured to extend through the first through hole (figures 1 and 3) to couple the antenna or the radio with the mounting plate, wherein the first fastener is electrically-conductive (“the metal-to-metal conventionally interfaces between the metallic bolts, paragraph 0040, line 3); and
a dielectric first ring (170’/172’, figures 6A-6C) configured for alignment with the second through hole (figures 126r, figures 6B-6C) to help physically and electrically isolate the electrically-conductive fastener from the electrically-conductive second bracket such that dielectric isolation provided by the dielectric first ring helps inhibit the passive intermodulation of the mounting assembly by interrupting electrical conductivity from the fastener to the electrically-conductive second bracket through which the fastener extends, in a physically and electrically isolated manner via the dielectric first ring, through at least one of the second through hole.
	Kaistha et al., disclose the claimed invention except for the dielectric first ring is configured to align with the first through hole of the first bracket in the mounting assembly.
	It would have been to one of ordinary skill in the art at the time the invention was made to use the dielectric ring of Kaistha et al. within the first through hole of the first bracket of the mounting assembly, for the same purpose of providing isolated manner through the first through hole of the first bracket, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 10, Kaistha et al., disclose the dielectric first ring (172’, figures 6A-6C) is inserted within the second through hole (126r, figures 6B-6C) of the second bracket (124, figures 6B-6C).
Kaistha et al., disclose the claimed invention except for a dielectric second ring, wherein: the dielectric first ring is configured for placement on a first side of the mounting bracket; and the dielectric second ring is configured for placement on a second side of the mounting bracket between the mounting bracket and the antenna or the radio.
It would have been to one of ordinary skill in the art at the time the invention was made to use the dielectric ring design of Kaistha et al., to set on both side of the mounting bracket, for the purpose of providing additional isolated manner of the mounting bracket, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.
Regarding claim 11, Kaistha et al., disclose the dielectric first ring (172’, figures 6B-6C) configured for insertion into the second through hole (126r, figures 6B-6C).
Kaistha et al., disclose the claimed invention except for a dielectric third ring configured for insertion into the first through hole.
	It would have been to one of ordinary skill in the art at the time the invention was made to use the first ring design of Kaistha et al. to insert into the first through hole of the first bracket, for the purpose of providing isolation within the first through hole of the first mounting bracket, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 12, Kaistha et al., as modified, disclose wherein: 
the first bracket includes a second through hole (126f, figures 1-4); and 
the passive-intermodulation-mitigating mounting assembly includes a dielectric second ring (172’, figures 6B-6C) configured for alignment with the second through hole (126r, figures 6B-6C) to help physically and electrically isolate an electrically-conductive second fastener from the electrically-conductive first bracket such that dielectric isolation provided by the dielectric second ring helps inhibit the passive intermodulation of the mounting assembly by interrupting electrical conductivity from the second fastener to the electrically-conductive first bracket through which the fastener extends, in a physically and electrically isolated manner via the dielectric second ring through the second through hole (isolation fastener 170’/172’ are formed of a polymer material, figures 6B-6C, paragraphs 0051-0052).
Regarding claim 13, Kaistha et al., as modified, disclose the second fastener (132, figures 1-4) configured to extend through the second through hole (126r, figures 1-4) to couple the first bracket with the fixture.
Regarding claim 14, Kaistha et al., as modified, disclose wherein: 
the first bracket defines a second through hole (126f, figures 1-4); 
the passive-intermodulation-mitigating mounting assembly includes a second bracket (124, figures 1-4) defining a third through hole (another through hole 126r, figures 1-4), wherein the second bracket is electrically-conductive (paragraph 0035); and 
a second fastener (132, figures 1-4) configured to extend through the first through hole and the second through hole to couple the first bracket with the second bracket to attach the mounting assembly to the fixture, wherein the second fastener is electrically-conductive.
Regarding claim 15, Kaistha et al., as modified, disclose a second fastener (132, figures 1-4), wherein a washer (134, figures 1-4, a metal washer is conventionally used in the mounting assembly, paragraph 0040) is electrically- conductive and the dielectric first ring is located between the washer and the first bracket to electrically isolate the first bracket from the washer to help inhibit passive-intermodulation between the first bracket and the washer.
Regarding claim 16, Kaistha et al., disclose a passive-intermodulation-mitigating mounting assembly (200, figures 1-7) for a utility or communications fixture (150, figures 4 and 7), the mounting assembly comprising:
a first bracket (122, figures 1-4) defining a first through hole (126f, figures 1-4) and including a mounting plate (extended portion connects a mounting plate 110, figures 1-4) extending from the first bracket, wherein the mounting plate is configured to support an antenna or a radio (110, figures 1 and 3-4, paragraph 0031) and the first bracket is electrically-conductive (paragraph 0035);
a second bracket (124, figures 1-4) defining a second through hole (126r, figures 1-4), wherein the second bracket is electrically-conductive (paragraph 0035);
a fastener (132, figures 1-4) configured to extend through the first through hole and the second through hole to couple the first bracket with the second bracket to attach the mounting assembly to the fixture (figures 1-4), wherein the fastener is electrically-conductive (“the metal-to-metal conventionally interfaces between the metallic bolts, paragraph 0040, line 3); and
a dielectric first ring (170’/172’, figures 6A-6C) configured for insertion into the second through hole (126r, figures 6B-6C) to help physically and electrically isolate the electrically-conductive a fastener from the electrically-conductive second bracket such that dielectric isolation provided by the dielectric first ring helps inhibit the passive intermodulation of the mounting assembly by interrupting electrical conductivity from the first fastener to the electrically-conductive second bracket; and
kaistha et al., disclose the claimed invention except for a dielectric second ring configured for insertion into the first through hole to help physically and electrically isolate the electrically-conductive first fastener from the electrically-conductive first bracket such that dielectric isolation provided by the dielectric second ring helps inhibit the passive intermodulation of the mounting assembly by interrupting electrical conductivity from the first fastener to the electrically-conductive first bracket.
It would have been to one of ordinary skill in the art at the time the invention was made to add a dielectric second ring into the first through hole of the first mounting bracket of Kaistha et al., for the purpose of providing additional isolation into the first bracket of the mounting assembly, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.
Regarding claim 17, Kaistha et al., disclose wherein: the first bracket defines a third through hole (another through hole 126f, figures 1-4); the second bracket defines a fourth through hole (another through hole 126r, figures 1-4); the passive-intermodulation-mitigating mounting assembly includes a second fastener (another fastener 132, figures 1-4) configured to extend through the third through hole and the fourth through hole to couple the first bracket with the second bracket to attach the mounting assembly to the fixture, wherein the second fastener is electrically-conductive (paragraph 0035); and at least one dielectric ring being inserted into the through hole (126r, figures 6A-6B) of the second mounting bracket (124, figures 6B-6C).
	Kaistha et al., disclose the claimed invention except for the mounting assembly comprising a third ring, a fourth ring being coupled to other through holes in the mounting assembly.
	It would have been to one of ordinary skill in the art at the time the invention was made to use the same dielectric ring of Kaistha et al. to insert in all four through hole of the first and second mounting brackets of the mounting assembly, for the purpose of providing completely isolation of all conductive brackets in the mounting assembly.
Regarding claim 20, Kaistha et al., as modified, disclose wherein: passive-intermodulation-mitigating mounting assembly includes a fixture recess (130, figures 1-4) sized and shaped to receive the fixture (150, figure 4); the first fastener (132, figure 4) is located on a first side of the fixture recess with the first fastener extending through the first through hole and the second through hole; and the second fastener (another fastener 132, figure 4) is located on a second side of the fixture recess with the second fastener extending through the third through hole and the fourth through hole.
Regarding claim 21, Kaistha et al., as modified, disclose wherein the mounting plate extending from the first bracket is a first mounting plate, the passive-intermodulation-mitigating mounting assembly further including: a second mounting plate configured to support an antenna or a radio (figures 1 and 3).

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim 18 discloses the combination features of “a third fastener configured to extend through a fifth through hole defined by the mounting plate to couple the antenna or the radio with the mounting plate, wherein the third fastener is electrically-conductive; and a fifth dielectric ring configured for alignment with the fifth through hole to help physically and electrically isolate the electrically-conductive fastener from the electrically-conductive first bracket such that dielectric isolation provided by the fifth dielectric ring helps inhibit the passive intermodulation of the mounting assembly by interrupting electrical conductivity from the third fastener to the electrically-conductive first bracket.”  These features, in conjunction with other features, as claimed in the combination features of the claims 17 and 16, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 19 depends on the allowed claim 18.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kondo [US 2014/0363254] disclose fastening device for window; 
Axelsson et al. [US 11,168,727] disclose attachment device;
Ortel [US 9,722,295] discloses bracket for mounting radio equipment to a radio tower; and
Bernard et al. [US 2006/0188769] disclose method and apparatus for dielectric isolation of fuel cells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
10/20/2022